Citation Nr: 0414153	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  00-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for intermittent 
lateral epicondylitis of the left arm, with recurring 
numbness.  

3.  Entitlement to a compensable evaluation for service-
connected chronic lumbar strain, on appeal from the initial 
grant of service connection.  

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hypopigmented scarring due to undiagnosed 
rash, on appeal from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1980 to June 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO 
denied entitlement to service connection for bilateral 
defective hearing, tension headaches with dizziness, and 
intermittent lateral epicondylitis of the left arm, with 
recurring numbness.  It also granted entitlement to service 
connection for chronic lumbar strain and hypopigmented 
scarring due to undiagnosed rash, and assigned each a 
noncompensable evaluation.  The appellant disagreed with the 
denials of service connection and with the initial 
evaluations assigned to those that were service connected, 
and this appeal ensued.  

The Board remanded the case in March 2001 and in September 
2003.  By a November 2003 rating decision, the RO granted 
entitlement to service connection for tension headaches, 
which constituted a full award of that benefit.  See Grantham 
v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board 
cannot possess jurisdiction over an issue where a rating 
decision constituted a full award of the benefit sought on 
appeal).  The RO also assigned a 10 percent evaluation for 
hypopigmented scarring due to undiagnosed rash.  The 
appellant has not clearly expressed an intent to limit his 
appeal to this rating, and so the issue continues in appeal.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (appellant 
presumably seeks the maximum benefit allowed by law when he 
has not clearly expressed an intent to limit the appeal).  
Therefore, the issues for appellate review are as stated on 
the title page of this decision.  


REMAND

The Board herein REMANDS the case to the RO via the Appeals 
Management Center, in Washington, D.C., for further 
evidentiary development and adjudication.  

The record does not show the appellant has been provided 
adequate notice to her of the information or evidence 
necessary to substantiate the claims.  

VA has amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, by revising that portion of the criteria 
applicable to the musculoskeletal system addressing 
disabilities of the spine.  The intended effect of this 
action was to ensure the criteria used current medical 
terminology and unambiguous criteria, and that it reflected 
recent medical advances.  The amended criterion is effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).  The RO has not adjudicated the claim for a 
compensable rating for service-connected chronic lumbar 
strain, based on this new criteria effective September 26, 
2003.  

While on remand, the appellant should also be afforded VA 
examinations to address whether the appellant has a current 
hearing loss meeting the standards of 38 C.F.R. § 3.385, the 
etiology of the claimed left arm disability, and the current 
severity of the service-connected disabilities.  This case is 
REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Schedule the appellant for a 
VA audiometric examination to determine 
the nature of his hearing acuity.  Send 
the claims folder to the physician for 
review; any report written by a physician 
should specifically state that such a 
review was conducted.  Ask the physician 
to conduct an audiometric evaluation 
measuring the auditory thresholds at 500, 
1000, 2000, 3000, and 4000 Hertz and 
measuring speech recognition scores using 
the Maryland CNC Test.  If any auditory 
threshold measures 40 decibels (dB) or 
higher, any three thresholds measure 26 
dB or higher, or a speech recognition 
score is less than 94 percent, then the 
examiner should opine whether the hearing 
loss found is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

3.  Schedule the appellant for a 
VA orthopedic examination to determine 
the nature and likely etiology of the 
current left arm symptomatology, and to 
assess the severity of the chronic lumbar 
strain.  Send the claims folder to the 
physician for review; any report written 
by a physician should specifically state 
that such a review was conducted.  

a.  Ask the physician to opine - based on 
review of the evidence of record, 
examination of the appellant, and her or 
his professional expertise - whether the 
left arm symptomatology is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) related to an 
injury or disease documented in the 
service medical records.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

b.  Ask the physician to opine - based on 
review of the evidence of record, 
examination of the appellant, and her or 
his professional expertise - as to the 
severity of the chronic lumbar strain.  
Ask the physician to comment on the 
presence or absence of symptomatology 
listed in applicable criteria of the 
amended regulations.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

4.  Schedule the appellant for a VA skin 
examination to assess the severity of the 
hypopigmented scarring due to an 
undiagnosed rash.  Send the claims folder 
to the physician for review; any report 
written by a physician should 
specifically state that such a review was 
conducted.  Ask the physician to opine - 
based on review of the evidence of 
record, examination of the appellant, and 
her or his professional expertise - as to 
the severity of the skin symptomatology.  
A complete rationale should be given for 
all opinions and conclusions expressed.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



